Case 3:21-cv-00253-HEH Document17 Filed 05/10/21 Page 1 of 1 PagelD# 189

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ASHLEY COX, et al., )
)
Plaintiffs, )
)

Vv. ) Civil Action No. 3:21c¢v253-HEH
)
ELLEN MARIE HESS, in her official )
capacity as Commissioner of the Virginia )
Employment Commission, )
)
Defendant. )
ORDER

(Extending Filing Deadline)

THIS MATTER is before the Court on its own initiative. On May 4, 2021,
Defendant Ellen Marie Hess (“Defendant”) filed a Motion for an Extension of Time to
File Responsive Pleadings, which this Court granted in part, extending the filing deadline
to May 11, 2021. The parties have since begun settlement discussions which the Court
believes may be fruitful. Accordingly, the Court finds that it is in the best interests of all
involved to further extend the filing deadline. Defendant shall have until May 20, 2021
to file her answer to Plaintiffs’ Complaint.

The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

It is so ORDERED.
NW

Henry E. Hudson

Senior United States District Judge
Date: Ma 16, 202)
Richmond, Virginia
